1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                     ***
      ROBERT MILLER,
4
                           Plaintiff,
5                                                        2:18-cv-02097-JAD-VCF
      vs.                                                ORDER
6     4INTERNET, LLC,
7                          Defendants.
8

9           Before the Court is the Joint Motion to Continue Discovery Stay (ECF No. 42).
10          On May 1, 2019, the court held a discovery hearing and ordered the parties to submit a proposed
11   discovery plan and scheduling order by May 21, 2019, if no motion to dismiss is filed. If the motion to
12   dismiss is filed, the parties are to submit the proposed discovery plan and scheduling order two weeks
13   after the decision on the motion to dismiss. (ECF NO. 24).
14          Miller’s Motion to Dismiss Amended Counterclaims (ECF No. 41) is pending before the court.
15          The parties request that the court stay discovery and that the proposed discovery plan and
16   scheduling order be due within two weeks after the court’s decision on the Motion to Dismiss the
17   Amended Counterclaim. (ECF NO. 42).
18          Accordingly,
19          IT IS HEREBY ORDERED that Joint Motion to Continue Discovery Stay (ECF No. 42) is
20   GRANTED.
21          IT IS FURTHER ORDERED that discovery is STAYED until 14 days after the court’s decision on
22   the Motion to Dismiss the Amended Counterclaim (ECF No. 42).
23          IT IS FURTHER ORDERED that the parties must file a proposed discovery plan and scheduling
24   order 14 days after the court’s decision on the Motion to Dismiss the Amended Counterclaim (ECF No.
25   42).
1          IT IS FURTHER ORDERED that a status hearing is scheduled for 10:30 AM, October 14, 2020,

2    in Courtroom 3D.

3          DATED this 25th day of February, 2020.
                                                          _________________________
4                                                         CAM FERENBACH
                                                          UNITED STATES MAGISTRATE JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
